Exhibit 16.1 MaloneBailey, LLP 9801 Westheimer, Suite 1100 Houston, Texas 77042 November 16, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K of MCIG, INC. for the event that occurred on November 15, 2016, and we agree with the statements concerning our firm contained therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ MaloneBailey, LLP www.malone-bailey.com
